Exhibit 10.13

AMENDMENT NUMBER ONE TO

CHANGE IN CONTROL SEVERENCE BENEFITS AGREEMENT



Dated February 15, 2002



BETWEEN:



CROWN RESOURCES CORPORATION

, a corporation incorporated under the laws of the State of Washington, herein
after called the "Corporation" and





James R. Maronick

, Chief Financial Officer of the Corporation, of the City of Lakewood, in the
State of Colorado, hereinafter called the "Executive".





Whereas:

The Corporation and the Executive entered into a Change in Control Agreement
dated June 19th 2000 and the Corporation and the Executive wish to amend the
agreement by adding the following:





               2. (v.)     Notwithstanding the above, the Corporation, is
contemplating, with the approval of its Board of Directors, a Plan of
Reorganization to be filed before the United States Bankruptcy Court for the
District of Colorado (the "Plan") on or about March 1, 2001(the "Filing"); and



  (vi)     The Filing or the confirmation of the Plan prior to September 30,
2002 will not be deemed a change in control; and



  (vii)     Any action taken by the Corporation to comply with the provisions of
the Plan, as filed, will not be deemed a change in control; and



  (viii)     A rejection of the Plan or a significant change to the Plan which
results in a change in the Board as contemplated in the Plan or a change in the
relative ownership of shares on either the outstanding shares or the fully
diluted shareholding by more than 10% for any Class outlined in the Plan, will
be deemed a change in control.



All other provisions of the agreement remain in effect.



IN WITNESS WHEREOF

the parties hereto have set their hands and seals as of the date first written
above.





                                                                  

Executive



 

                                                                   

Crown Resources Corporation



AMENDMENT NUMBER TWO TO

CHANGE IN CONTROL SEVERANCE BENEFITS AGREEMENT



Dated March 22, 2002



BETWEEN:



CROWN RESOURCES CORPORATION

, a corporation incorporated under the laws of the State of Washington,
hereinafter called the "Corporation" and





James R. Maronick

, Chief Financial Officer of the Corporation, of the City of Lakewood, in the
State of Colorado, hereinafter called the "Executive".





Whereas

, the Corporation and the Executive entered into a Change in Control Severance
Benefits Agreement dated June 19, 2000, as amended by that certain Amendment
Number One to Change in Control Severance Benefits Agreement dated February 15,
2002 (the "Agreement"). The Corporation and the Executive now wish to amend the
Agreement by adding the following language to the end of Section 2:





"For purposes of the foregoing, the conversion into common stock of the
Corporation of any of the 10% Secured Convertible Promissory Notes or the 10%
Convertible Subordinated Promissory Notes issued prior to or in connection with
the confirmation of the Plan by the Court, and the exercise of any Warrants for
the purchase of common stock of the Corporation issued prior to or in connection
with the confirmation of the Plan by the Court, shall not constitute a change in
beneficial ownership of securities of the Corporation or otherwise constitute a
Change of Control of the Corporation for purposes of this Agreement."



All other provisions of the Agreement shall remain in full force and effect.



IN WITNESS WHEREOF

, the parties hereto have signed this Agreement as of the date first written
above.





"Executive"

Crown Resources Corporation

       

                                                               

By:                                                        

James R. Maronick

Name:                                                   

 

Title:                                                     

